DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informality: Fig. 2, step 210, “REFILLE” should be “REFILL”
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1108 (Fig. 11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eom et al. (US Pat. Pub. No. US 2011/0093702 A1, cited in IDS filed 10/13/2020) in view of Kim (US Pat. Pub. No. US 2011/0211850 A1, cited in IDS filed 10/13/2020).
Eom et al. discloses (as in claim 1) a method of operating an image forming device, the method comprising: obtaining a first authentication key used to authenticate a first toner refill kit 20 from a first authentication data; applying the first authentication key to a predetermined criterion used to determine validity of an authentication key of a toner refill kit 20 to confirm whether the first toner refill kit 20 is genuine; and controlling a toner refilling operation of the first toner refill kit 20 based on whether the first toner refill kit 20 is genuine (paragraphs [0050], [0053], and {0058]-[0061]); (as in claim 4) wherein the applying of the first authentication key to the predetermined criterion used to determine the validity of the authentication key of the toner refill kit 20 to confirm whether the first toner refill kit 20 is genuine comprises: determining whether authentication information obtained from at least one number or letter constituting the first authentication key meets the predetermined criterion; determining, when the authentication information meets the predetermined (as in claim 5) wherein the predetermined criterion comprises at least one of: a first criterion for verifying an authentication key corresponding to the toner refill kit 20 by using production schedule information of the toner refill kit 20; a second criterion for calculating values converted from numbers or letters constituting the authentication key corresponding to the toner refill kit 20 according to a predetermined calculation algorithm and verifying the authentication key corresponding to the toner refill kit 20; or a third criterion for verifying the authentication key corresponding to the toner refill kit 20 by using a position where the numbers or letters constituting the authentication key corresponding to the toner refill kit 20 are arranged (paragraphs [0053] and [0057]); and (as in claim 6) wherein the controlling of the toner refilling operation of the first toner refill kit 20 based on whether the first toner refill kit 20 is genuine comprises: proceeding with the toner refilling operation of the first toner refill kit 20 when the first toner refill kit 20 is genuine; and stopping the toner refilling operation of the first toner refill kit 20 when the first toner refill kit 20 is not genuine (paragraphs [0059]-[0061] and [0066]).
Eom et al. differs from the instant claimed invention in not disclosing: (as in claim 1) detecting a coupling of a first toner refill kit to an image forming device; obtaining, based on a first electrical signal generated in the first toner refill kit, first authentication data corresponding to the first electrical signal; and (as in claim 2) wherein the obtaining of the first authentication data corresponding to the first electrical signal comprises: obtaining the first electrical signal generated based on at least one pattern coated with an electroconductive 
Kim discloses a method of operating an image forming device 100, the method comprising: detecting a coupling of a first toner refill kit 200 to an image forming device 100; obtaining, based on a first electrical signal generated in the first toner refill kit 200, first authentication data corresponding to the first electrical signal (paragraphs [0036] and [0042]); and wherein the obtaining of the first authentication data corresponding to the first electrical signal comprises: obtaining the first electrical signal generated based on at least one pattern coated with an electroconductive material in the first toner refill kit 200; and obtaining, based on the first electrical signal, the first authentication data in which data corresponding to the at least one pattern is converted into a binary code (paragraphs [0029]-[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the authentication data and associated mechanism as taught by Kim in place of the authentication method of Eom et al. because of the same functionality for determining genuine/non-genuine toner refill kit.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eom et al. in view of Kim as applied to claim 1 above, and further in view of Simpson (US Pat. Pub. No. US 2006/0023249 A1; cited in IDS filed 10/13/2020).
Eom et al. in view of Kim, as discussed above, differs from the instant claimed invention in not disclosing: the first authentication data includes data encrypted with a first public key, and wherein the obtaining of the first authentication key used to authenticate the first toner 
Simpson discloses a method of operating an image forming device 106, the method comprising: a first authentication data includes data encrypted with a first public key; obtaining of a first authentication key used to authenticate a first toner refill kit from the first authentication data comprises: detecting a first private key corresponding to the first public key from a memory of the image forming device 106; and decrypting the first authentication data by using the first private key to obtain the first authentication key (Fig. 5 and claim 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the authentication data as taught by Simpson in place of the data of Eom et al. in view of Kim because of the same functionality for authentication.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pat. Pub. No. US 2002/0008735 A1) in view of Simpson.
Lee et al. discloses (as in claim 14) an image forming device (Fig. 1) comprising: a processor 60 to control operations of the image forming device; a memory 40 to store instructions executable by the processor 60; a toner refill unit 20 to access a cartridge 13 mounted in the image forming device from outside of the image forming device (paragraphs [0021] and [0023]); and instructions to: detect, by a first toner refill kit 20, access to the cartridge through the toner refill unit 20; obtain, based on a first electrical signal generated in the first toner refill kit 20, first authentication data corresponding to the first electrical signal; (as in claim 15) authenticate whether the first toner refill kit is genuine based on the first electrical signal before the toner refilling operation is started using the first toner refill kit 20 (paragraphs [0019] and [0023]).
Lee et al. differs from the instant claimed invention in not disclosing a communication device to communicate with an external device.
Simpson discloses an image forming device 106 comprising: a communication device 108 to communicate with an external device 104 (Fig. 1); and a method of operating an image forming device 106, the method comprising: a first authentication data includes data encrypted with a first public key; obtaining of a first authentication key used to authenticate a first toner refill kit from the first authentication data comprises: detecting a first private key corresponding to the first public key from a memory of the image forming device 106; and decrypting the first authentication data by using the first private key to obtain the first authentication key (Fig. 5 and claim 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the external device as taught by Simpson to the image forming device of Lee et al. to be able to remotely control the image forming device.

Allowable Subject Matter
Claims 8-13 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 8 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a signal generator, operating in synchronization with movement of the plunger, to generate an electrical signal used to determine whether the toner refill kit is genuine according to the movement of the plunger” as set forth in the claimed combination.

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zepeda (US Pat. No. 5,886,719) discloses an image forming device comprising: a print cartridge comprising a fill hole; and an ink refill system comprising: a body having an inner space in which ink is accommodated and an ink outlet; a plunger to insert into the inner space so as to be movable in a longitudinal direction of the body; and a discharge shutter.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
March 15, 2022